DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 99 and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 59-63, 66, 67, 71-73, 79-98 and 101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470).
With respect to claim 59, the reference of Joseph et al. discloses a device or cartridge (Figs. 1, 5, 6) for analyzing a biological sample that includes: (a) a first chamber (Fig. 6A) (601) including a plurality of surfaces (Fig. 6A) wherein the plurality of surfaces include a first surface (substrate-first layer)(602) comprising a first portion of a semiconductor chip (silicon wafer (508) (601,602); and (b) the semiconductor chip comprising (i) a semiconductor substrate (508, 601, 602) integrated circuitry (604, 606 and 608) including a temperature sensor (604) and a first light sensor (608); and (ii) a biocompatible coating deposited over the substrate and components, the coating for receiving the sample (additional layers (Fig. 6A) or coating (col. 8, lines 7-30)).

The reference of Sugawa et al. discloses that it is known in the art of light sensing to provide a semiconductor substrate (Fig. 2) that includes a first light sensor (S1) with a dark pixel light sensor (Sd) in proximity to the first light sensor (S1).  The dark pixel sensor (Sd) includes a covering (704) over the dark pixel light sensor to prevent the passage of light.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the sensor device of the primary reference of Joseph et al. with a dark pixel sensor and related covering for the known and expected result of obtaining a dark reference output for removing noise from the detected signals (col. 1, lines 12-22).
With respect to claim 60, as shown in Fig. 6A of the reference of Joseph et al., the first chamber (601) and first light sensor (608) are located to for analyzing the biological sample with the first light sensor.
With respect to claim 61, at least one of the plurality of surfaces of the first chamber can be transparent (¶[0100]-[0101]).
With respect to claim 62, the micro wells can be structured to receive samples with volumes between 0.1ul and 200ul (¶[0013] and [0056]).
With respect to claim 63, the first chamber (Fig. 6A) includes an open top which is sealed with a cover.

With respect to claims 71-73, the reference of Joseph et al. discloses that reagents are deposited within the micro wells (¶[0057]-[0058]).
With respect to claims 79 and 80, the reference of Joseph et al. discloses the use of a heating element (606) that can be a resistor heater (¶[0065]-[0069]).
With respect to claims 81-87, it is noted that the recited processor and memory are not considered to be positively recited as part of the claimed device in view of the claim language configured “to be” in communication.  As a result, the elements disclosed by the reference of Joseph et al. are considered to be structurally capable of being communicated with a processor and memory with the recited instructions in claims 81-87.
With respect to claim 88, the reference of Joseph et al. discloses that the components can be made using metal-oxide-semiconductor circuits (¶[0082]-[0086]).
With respect to claim 89, the reference of Joseph et al. discloses that the device can include an array of microchambers with share that same bottom substrate with the integrated circuitry (Figs. 1, 3, 8 and 9) which would include a second light sensor for the additional microchamber.
With respect to claim 90, the additional chambers would each include an additional light sensor (608) which are located to for analyzing the biological sample with the additional light sensor.
With respect to claim 91, at least one of the plurality of surfaces of the additional chamber can be transparent (¶[0100]-[0101]).

With respect to claim 93, the additional chamber would include an open top which is sealed with a cover.
With respect to claims 94-97, the reference of Joseph et al. discloses that reagents are deposited within the micro wells (¶[0057]-[0058]).
With respect to claim 98, the first and second chambers would not be in fluidic communication (¶[0052]).
	With respect to claim 101, the integrated circuitry of the cartridge device is constructed to be interfaced with a processor and memory system (Fig. 7)(¶[0109]).  With respect to the program stored on the memory, in view of the disclosure of the reference of Sugawa et al. as discussed above with respect to claim 59, it would have been obvious to program the noise cancelling steps disclosed by the reference of Sugawa et al. for the known and expected result of automating the noise cancelling function provided by the dark pixel circuitry.  Note, the structure resulting from the combination of the references as discussed above would result in calibration data being stored in a memory device.  Use of the process controller to control the device elements to obtain the required data for the noise reduction would have been clearly within the level of skill in the art.

Claims 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470) taken further in view of Mauk et al.(US 2009/0226911).

	Claims 64 and 65 differ by reciting that the chamber includes first and second chamber openings for filling and venting the chamber and seals associated with the openings.
	The reference of Mauk et al. discloses that it is known in the art to provide microchambers of the volume of the reference of Joseph et al. with inlets and outlets and associated seals (valves) for controlling the filling and emptying of the microchambers (¶[0020]-[0022]).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the microchambers of the primary reference with inlets and outlets and valves for the known and expected result of controlling the filling and emptying of the chambers.

Claims 68-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470) taken further in view of Moriwaki et al.(US 2008/0280350).
The combination of the references of Joseph et al. and Sugawa et al. has been discussed above with respect to claims 59 and 66.
With respect to claims 68-70, while the reference of Joseph et al. discloses the use of optical sensors (608) in the bottom of the microwells, claims 68-70 differ by reciting that the coating of the wells filters light wavelengths measured by the sensor.
The reference of Moriwaki et al. discloses that the use of light filter coatings (14) in the wells of PCR devices is well known in the art (Fig. 1).
. 

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470) taken further in view of Chen et al.(US 2012/0088691).
The combination of the references of Joseph et al. and Sugawa et al. has been discussed above with respect to claim 59.
With respect to claim 74, while the reference of Joseph et al. discloses the use of microwells and pcr reagents, claim 74 differs by reciting that reagents include magnetic bead with nucleic acid probes attached.
The reference of Chen et al. discloses that it is conventional in the art to employ magnetic beads with the PCR reaction reagents in PCR micro wells (See Abstract and Figs. 22 and 23b).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ magnetic beads in the PCR reagent system for the known and expected result of allowing the multiplexity of the PCR experiments to be increased (Abstract).

Claims 75-77, 79-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470) taken further in view of Drukier et al.(US 5,866,907).
The combination of the references of Joseph et al. and Sugawa et al. has been discussed above with respect to claim 59.
While the structure of the modified reference of Joseph et al. discloses the integrated circuitry of the cartridge device is constructed to be interfaced with a processor and memory system (Fig. 7)(¶[0109]), claims 75-77 differ by reciting that the claimed device includes a noise reduction circuit/programming that employ temperature compensation to reduce temperature noise in detection system.
The reference of Drukier et al. discloses that it is known in the art to include noise reduction circuits with photodetectors that includes automatic temperature calibration (col. 34, lines 31-43).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a temperature calibration circuit with the detectors of the primary reference for the known and expected result of increasing detection efficiency by compensating for temperature-induced drifts in the optical sensors.  Note, the structure resulting from the combination of the references as discussed above would result in calibration data being stored in a memory device.  Use of the process controller to control the device elements to obtain the required data for the noise reduction would have been clearly within the level of skill in the art.
With respect to claims 79 and 80, the reference of Joseph et al. discloses the use of a heating element (606) that can be a resistor heater (¶[0065]-[0069]).
.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470) taken further in view of Kajiyama et al.(US 6,346,383).
The combination of the references of Joseph et al. and Sugawa et al. has been discussed above with respect to claim 59.
	While the reference of Joseph et al. discloses the use of temperature sensor (604), claim 78 differs by specifying that the temperature sensor is a junction temperature sensor.
	The reference of Kajiyama et al. discloses that it is known in the art to employ a junction temperature sensor (1001) within a nucleic acid detection substrate (col. 8, lines 44-67).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a junction temperature sensor within the detection chip of the primary reference of Joseph et al. for the known and expected result of providing an art recognized means for detecting the temperature within a nucleic acid hybridization reaction area within the detection chip.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 59-98 and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,988,668 in view of Sugawa et al.(US 4,879,470).  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-33 encompass a device that is substantially the same as that recited in instant claims 59-98 and 101.  
	With respect to claim 59, patented claim 1 encompass a device that includes a semiconductor chip which includes a semiconductor substrate with integrated circuity with a temperature sensor and a light sensor and a biocompatible coating (pat. Cl. 1) while patented claims 16 and 17 encompass a first chamber (sample partition).
Claim 59 differs by reciting that the substrate includes a dark pixel light sensor positioned in proximity to the first light sensor and a covering over the dark pixel sensor to prevent the passage of light from the biological sample to the dark pixel light sensor.
The reference of Sugawa et al. discloses that it is known in the art of light sensing to provide a semiconductor substrate (Fig. 2) that includes a first light sensor (S1) with a dark pixel light sensor (Sd) in proximity to the first light sensor (S1).  The dark pixel sensor (Sd) includes a covering (704) over the dark pixel light sensor to prevent the passage of light.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the sensor device of the patented 
	With respect to claim 60, see patented claims 15 and 17.
	With respect to claim 61, see patented claims 8-11.
	With respect to claim 62, see patented claim 16.
	With respect to claims 63-65, provision of inlets and outlets and associated seals to the testing region would have been well within the purview of one having ordinary skill in the art to allow the addition and/or removal of sample/reagents with respect to the testing region.
	With respect to claims 66-70, see patented claims 7-11.
	With respect to claims 71-74, see patented claims 12-15.
	With respect to claims 75-77, see patented claims 1, 18 and 19.
	With respect to claims 78-80, see patented claims 2-4.
	With respect to claims 81-84, see patented claims 21-23.
	With respect to claims 85-87, see patented claims 25-28.
	With respect to claim 88, see patented claim 5.
	With respect to claims 89-98, the provision of a second chamber which is identical to the first chamber would have been merely an obvious matter of design choice and is not a patentable distinction since it merely involves the duplication of parts for the known and expected result of allowing multiple samples to be used at the same time.
	With respect to the program stored on the memory of claim 101, in view of the disclosure of the reference of Sugawa et al. as discussed above with respect to claim 59, it would have been obvious to program the noise cancelling steps disclosed by the reference of Sugawa et al. for the 
	Note, while some of the claim limitations mapped above are not identical, any differences are considered to be well within the purview of one having ordinary skill in the art for the known and expected result optimizing the design of the device while maintaining the intended function and efficiency of the patented device.

Response to Arguments
Claim objections
With respect to the objection of claim 89, this objection has been withdrawn in view of the amendment to claim 89 and related comments on page 11 of the response dated 7/7/2021.

Claim rejections under 35 USC 112
With respect to the rejections of claims 75-77, 79-87, 95 and 96 under 35 USC 112(b), these rejections have been withdrawn in view of the amendments to claims 75, 95 and 96 and related comments on pages 11-12 of the response dated 7/7/2021.

Claim rejections under non-statutory double patenting
With respect to the rejection of claims 59-98 on the ground of non-statutory double patenting over claims 1-33 of U.S. Patent No. 9,988,668, while the rejection has been withdrawn in view of the amendments to claim 59 and related comments on pages 13-14 of the response dated 7/7/2021, new grounds of rejection have been made over the combination of the patented claims of U.S. Patent No. 9,988,668 in view of Sugawa et al. (US 4,879,470).

Claim rejections under 35 USC 102
With respect to the rejection of the claims involving the reference of Joseph et al. under 35 USC 102, while this rejection has been withdrawn in view of the amendment to claim 59 and related comments on pages 14-15 of the response dated 7/7/2021, new grounds of rejection have been made under 35 USC 103 over the combination of the references of Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470).

Claim rejections under 35 USC 103
With respect to the rejection of the claims involving the reference of Joseph et al. under 35 USC 103, while this rejection has been withdrawn in view of the amendment to claim 59 and related comments on pages 15-16 of the response dated 7/7/2021, new grounds of rejection have been made under 35 USC 103 over the combination of the references of Joseph et al.(US 2006/0073491) in view of Sugawa et al.(US 4,879,470).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB